Citation Nr: 0625134	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  02-06 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected osteoarthritis of the right knee, currently 
evaluated as 10 percent disabling.

2.  Entitlement to a in creased disability rating for 
service-connected right knee instability, currently evaluated 
as 30 percent disabling.

3.  Entitlement to an effective date earlier than December 
18, 2000 for the grant of a separate compensable evaluation 
for right knee instability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from March 1958 to January 
1961, and from December 1961 to December 1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

Procedural history

In a March 2001 rating decision, the RO granted a reopened 
claim of service connection for residuals of a right knee 
injury.  The RO assigned a disability rating of 10 percent 
for osteoarthritis and limitation of the right knee, 
effective June 1, 1998, the date of veteran's claim.  The RO 
also assigned a separate  disability rating of 20 percent for 
right knee instability, effective December 18, 2000.  The 
veteran appealed the March 2001 rating decision to the Board, 
contending he was entitled to higher ratings and earlier 
effective dates.  

In a December 2003 decision, the Board denied the veteran's 
claim for an earlier effective date for service connection 
for the right knee arthritis.  The remanded the remaining 
three issues for further evidentiary development.  In March 
2006, the VA Appeals Management Center granted a 30 percent 
rating for the veteran's right knee instability, effective 
September 17, 2005 and denied the other two claims.  The case 
has been returned to the Board for further appellate 
consideration.


Issue not on appeal

As was alluded to above, in December 2003 the Board  denied 
the veteran's claim of entitlement to an effective date 
earlier than June 1, 1998 for the establishment of service 
connection for right knee osteoarthritis with limitation of 
motion.  Nothing in the record indicates that he appealed 
this claim to the United States Court of Appeals for Veterans 
Claims (Court).  The Board's decision is accordingly final.  
See 38 C.F.R. § 20.100 (2005).  That matter has therefore 
been resolved.


FINDINGS OF FACT

1.  The veteran's service-connected osteoarthritis of the 
right knee is manifested by X-ray evidence of arthritis, with 
complaints of pain.

2.  The veteran is currently in receipt of the maximum 
schedular rating available based upon recurrent instability 
and subluxation.

3.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to either of the veteran's service-
connected right knee disabilities, so as to render 
impractical the application of the regular schedular 
standards

4.  There is no competent medical evidence of right knee 
instability prior to December 18, 2000.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
osteoarthritis and limitation of motion of the right knee are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 
4.71a, Diagnostic Codes 5003, 5260, and 5261 (2005).

2.  The criteria for a rating in excess of 30 percent for 
right knee instability are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).

3.  The criteria for referral of either, or both, service-
connected right knee disabilities on an extra-schedular basis 
are not met. 38 C.F.R. § 3.321(b)(1) (2005). 

4.  The criteria for an effective date earlier than December 
18, 2000 for the assignment of a separate compensable rating 
for right knee instability are not met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that his symptoms of right 
knee pain, limitation of motion, and instability, warrant 
higher ratings than those currently in effect.  He also 
contends that he is entitled to an effective date earlier 
than December 18, 2000, for the assignment of a separate 
compensable rating for right knee instability.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In this case, the veteran was provided with VCAA notification 
by letters dated in March 2002, February 2004, November 2004, 
January 2005, August 2005, and March 2006.  For the reasons 
detailed below, the Board finds that, through these letters, 
the veteran has been amply informed of what is required of 
him and of VA.  

First, VA must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  In this case, the March 2002 letter 
stated, in pertinent part, that "[t]o establish entitlement 
to increased service connected compensation benefits, the 
evidence must show that ... your serviced disability(ies) 
has/have increased in severity in accordance with the 
Schedule for Rating Disabilities (38 CFR Part 4)."  The 
subsequent February 2004 letter stated, in pertinent part, 
that to support the appeal for earlier effective date for 
benefits, "the law provides except as otherwise provided: 
The effective date of an evaluation and award pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, which 
ever is later (Authority: 38 U.S.C. 5110(a))."  Similar 
language was contained in the November 2004 letter regarding 
both the higher initial rating claims, and the earlier 
effective date claim.  In addition, the March 2006 letter 
summarized the factors VA considers in assigning both 
disability ratings and effective dates, and included examples 
of the type of evidence considered in adjudicating such 
claims.

Second, VA must inform the claimant of the information and 
evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  Here, the March 
2002, February 2004, and November 2004 letters contained 
language to the effect that VA would obtain relevant records 
from VA or other Federal agency or department, and that they 
would request such records from private sources.  Moreover, 
the March 2002 and November 2004 letters stated that VA would 
provide a medical examination or get a medical opinion if 
they decided it was necessary to make a decision on the 
veteran's claim.  The subsequent January and August 2005 
letters informed the veteran that an examination would be 
scheduled in this case.

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  In this case, the March 2002, February 
2004, and November 2004 letters noted above contained 
language indicating the veteran should identify any relevant 
evidence he wanted VA to request on his behalf, and that he 
should submit any necessary release for VA to obtain such 
evidence.  Moreover, these letters informed the veteran that 
while VA would request private records, it was ultimately his 
responsibility to make sure VA received the evidence.  In 
addition, the August 2005 letter informed the veteran of his 
responsibility to report for the scheduled examination, and 
the consequences if he failed to appear.

Finally, VA must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  As noted in the preceding paragraph, 
the March 2002, February 2004, and November 2004 letters all 
informed the veteran that it was ultimately his 
responsibility to make sure VA received the evidence 
necessary to support his claims.  Further, the February and 
November 2004 letters stated "[please provide us with any 
evidence or information you may have pertaining to your 
claim."  In addition, the November 2004 letter informed the 
veteran that "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know."  Similarly, the March 2006 letter informed the 
veteran that "[i]f you have any information or evidence that 
you have not previously told us about or given to us, and 
that information or evidence concerns the level of your 
disability or when it began, please tell us or give us that 
evidence as soon as possible."

The Board is cognizant of the holding of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date disability.  Because a service connection 
claim is comprised of five elements, the Court further held 
that the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

The Board observes that elements (1) through (3) are not in 
dispute in this case.  Elements (4) [degree of disability] 
and (5) [effective date] are in dispute, and were addressed 
by the letters dated in March 2002, February 2004, November 
2004, and March 2006.  

Crucially, the March 2006 letter specifically cited to 
Dingess/Hartman, and contained language which tracks the 
Court's holding in that case.

The Board further notes that the veteran has actively 
participated in the processing of his claim, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  

In view of the foregoing, the Board finds that the veteran 
was notified and aware of the evidence needed to substantiate 
his claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
him and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

It is clear from a review of the file that any and all 
evidence pertinent to the appellate claim is already of 
record; the veteran has not indicated the existence of any 
relevant evidence that has not been obtained or requested.  
Further, he has been accorded examinations which evaluated 
the severity of right knee.  He has not asserted that either 
his limitation of motion or his instability have increased in 
severity since the last VA examination.  Regarding the 
earlier effective date claim, the Board observes that the 
outcome of such issues hinges on evidence which is already in 
the file.  No amount of additional evidentiary development 
would change the outcome of this issue.  

In addition, the Board observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been afforded the opportunity to 
present evidence and argument in support of his appeal.  
Moreover, the veteran has indicated that he did not want a 
hearing in conjunction with this case; he withdrew his 
request for a Board hearing in September 2003.
He has been, and continues to be, represented by an 
accredited representative who has indicated familiarity with 
the law and the facts of this case.  

Accordingly, the Board will move on to a decision on the 
merits.

Factual background

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2005); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  VA General Counsel has also concluded that a 
claimant who has arthritis and instability of a knee may be 
rated separately under Diagnostic Codes 5003 and 5257 and 
that evaluation of knee dysfunction under both codes would 
not amount to pyramiding under 38 C.F.R. § 4.14.  See 
VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 
14, 1998). 

In this case, the RO assigned separate disability ratings for 
different aspects of the veteran's service-connected right 
knee disability, namely arthritis and instability.  The 
arthritis is currently assigned a 10 percent disability 
rating under Diagnostic Code 5003, and the instability is 
assigned a 30 percent disability rating under Diagnostic Code 
5257.  The veteran seeks higher ratings.  He also seeks an 
effective date earlier than the currently assigned December 
18, 2000 for service connection for the instability.  [As was 
noted in the Introduction, the veteran's claim for an earlier 
effective date for service connection for the arthritis has 
previously been denied by the Board.  That matter is 
therefore not currently under consideration.]
    
1.  Entitlement to an increased disability rating for 
service-connected osteoarthritis of the right knee, currently 
evaluated as 10 percent disabling.

The veteran seeks an increased disability rating for his 
service-connected osteoarthritis of the right knee, which is 
currently evaluated 10 percent disabling.

Pertinent law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  

Rating musculoskeletal disabilities

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. 
§ 4.10 (2005).  The Court, in DeLuca v. Brown, 8 Vet. App. 
202 (1995), held that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability. 

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  See 38 C.F.R. § 4.40 (2005).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2005).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2005).

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson, 12 Vet. 
App. at 126.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court held 
that the percentage evaluation awarded in conjunction with 
the original grant of service connection is not controlled by 
the laws and regulations referable to the effective dates of 
service connection, but by the laws and regulations referable 
to the effective date of an increased rating.

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(o)(1) (2005).  For an increase in 
disability compensation, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if claim is received 
within 1 year from such date otherwise, date of receipt of 
claim.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2005).



Specific schedular criteria

Traumatic arthritis is rated as degenerative arthritis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2005).  

Diagnostic Code 5003 specifies that degenerative arthritis of 
a major joint be rated under the criteria for limitation of 
motion of the affected joint.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2005).  For the purpose 
of rating disabilities due to arthritis, the knee is 
considered a major joint.  See 38 C.F.R. § 4.45 (2005).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005).

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a (2005).

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a (2005).

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees.  See 38 
C.F.R. § 4.71, Plate II (2005).

Analysis

Assignment of diagnostic code

The veteran's service connected right knee arthritis is rated 
10 percent disabling under Diagnostic Codes 5010 and 5003.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology. Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992). 

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  However, 
there is no question that the veteran has arthritis of the 
right knee.  Diagnostic Codes 5010 and 5003 are clearly the 
most appropriate for rating that aspect of the knee 
disability.  The veteran and his representative have not 
suggested that another diagnostic code be used.

Schedular rating

Initially, the Board notes that the medical evidence confirms 
that the veteran has been diagnosed with osteoarthritis of 
right knee.  Thus, at a minimum a 10 percent disability 
rating may be assigned due to X-ray evidence of arthritis.  
Ten percent is in fact the currently assigned rating.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  

The Board has further reviewed the medical and other evidence 
of record in order to determine whether a higher rating may 
be assigned based on limitation of motion of the right knee 
under Diagnostic Codes 5260 and/or 5261.  However, the record 
does not reflect the veteran has limitation of flexion or 
extension of the right knee which would allow for the 
assignment of a 10 percent rating under either Diagnostic 
Code 5260 or Diagnostic Code 5261.  

The competent medical evidence of record indicates that 
flexion of the right knee is noncompensably disabling under 
Diagnostic Code 5260 [that is, flexion of the right knee is 
not limited to 60 degrees or less].  Specifically, during a 
September 1998 VA general medical examination the veteran's 
range of motion for the right knee was from zero to 125 
degrees.  On a December 2000 VA joints examination he had 
flexion to 90 degrees actively, and passively to 110 degrees 
with pain.  On a September 2005 VA joints examination range 
of motion for the right knee was from zero to 95 degrees.  
Finally, on a February 2006 VA joints examination his right 
knee had range of motion from zero to 105 degrees.  

With respect to right knee extension, on the September 1998 
VA general medical examination extension was zero degrees, or 
normal.  In December 2000 extension of the right knee was 
limited to 10 degrees.  On the September 2005 VA joints 
examination range of motion for the right knee extension was 
normal.  Similarly, on the February 2006 VA joints 
examination extension was normal. 

Thus, at no time does the medical evidence reflect the 
veteran satisfied the criteria for compensable rating under 
Diagnostic Code 5260 based upon limitation of flexion.  The 
December 2000 VA examination did show he satisfied the 
criteria for a 10 percent rating for limitation of flexion 
under Diagnostic Code 5261.  However, on all other 
examinations he did not satisfy the criteria for a 
compensable rating under Diagnostic Code 5261.  In 
particular, the Board notes that two much more recent VA 
examinations show normal extension. 

[The Board observes in passing that even if a 10 percent 
disability rating were to be assigned for limitation for 
limitation of extension (and as discussed immediately above 
the Board will not do so), this would not avail the veteran, 
because a 10 percent rating under Diagnostic Code 5261 would 
merely replace, and would not be in addition to,  the 
currently assigned 10 percent rating under Diagnostic Code 
5003.] 

VA's Office of General Counsel held in VAOPGCPREC 9-04 (2004) 
that limitation of flexion and limitation of extension of the 
same leg may be must be rated separately.  However, as 
discussed above, compensable ratings are not warranted under 
either Diagnostic Code 5260 or Diagnostic Code 5261.  
Therefore, the Board must also find that the veteran is not 
entitled to separate compensable ratings based upon 
limitation of flexion and limitation of extension.

DeLuca consideration

The Board is cognizant of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, as well as the holding in DeLuca, 
supra.  

The veteran has reported that his right knee is manifested by 
pain.  Nevertheless, despite his complaints of pain the 
record has consistently shown that the range of motion 
findings do not warrant a schedular ratings under Diagnostic 
Code 5260 and/or Diagnostic Code 5261.  

The Board also finds it significant that the February 2006 VA 
examiner noted that, after 10 quad extensions on the 
examination table, the veteran developed some increased knee 
pain towards the end of the ten repetitions, but this did not 
change his functional range of motion.  Further, the examiner 
acknowledged that although pain was present, it did not lead 
to incoordination or fatigability, but merely what the 
examiner characterized as "pain inhibition".  In short, 
none of the other DeLuca factors (incoordination, weakness, 
fatigability and the like) is here present.  

In light of the foregoing, as well as careful consideration 
of the other evidence of record, the Board does not believe 
that additional disability may be assigned based on the 
veteran's complaints of right knee pain.



Fenderson consideration

The veteran is appealing the initial assignment of a 
disability rating. Under Fenderson, the Board must determine 
whether staged ratings are appropriate in this case.

The competent medical evidence of record shows that the 
veteran's arthritis has remained relative constant since the 
date of service-connection, June 1, 1998.  
The evidence, with the one isolated exception noted above, 
shows that the veteran's right knee does not have limitation 
of either flexion or extension so as to warrant a compensable 
disability rating under either of the pertinent Diagnostic 
Codes.  Moreover, as discussed above, even if a 10 percent 
rating were to be assigned under Diagnostic Code 5261 for any 
period, this would merely replace the 10 percent rating 
assigned under Diagnostic Code 5003.  

Staged ratings are therefore not warranted under Fenderson.

Extraschedular rating

The matter of an extraschedular rating will be addressed in 
conjunction with the other increased rating issue on appeal, 
below.

2.  Entitlement to an increased disability rating for 
service-connected right knee instability, currently evaluated 
as 30 percent disabling.

The veteran also seeks an increased disability rating for 
service-connected right knee instability, which is currently 
evaluated as 30 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Relevant law and regulations

The law and regulations generally pertaining to increased 
rating claims, to include Fenderson considerations, have been 
set forth above and will not be repeated.

Specific schedular criteria

Under Diagnostic Code 5257, slight impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment, while a 30 percent evaluation 
requires severe impairment.  38 C.F.R. § 4.71a (2005).

The terms "mild", "moderate". and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2005).  
The use of terminology such as "moderate" or "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2005).

Although the word "moderate" is not defined in VA 
regulations, "moderate" is generally defined as "of average 
or medium quality, amount, scope, range, etc." 
See Webster's New World Dictionary, Third College Edition 
(1988), 871.

Analysis

Schedular rating

The currently assigned 30 percent rating is the maximum 
rating available under Diagnostic Code 5257.  

DeLuca consideration

The Court has also held that where a diagnostic code is not 
predicated on a limited range of motion alone, such as 
Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  


Fenderson consideration

The Board observes that the veteran is already in receipt of 
"staged" ratings in this case regarding his right knee 
instability.  Specifically, a 20 percent disability rating 
was assigned from the date of service connection, December 
18, 2000 to September 17, 2005, and a 30 percent has been 
assigned thereafter.  The Board will address the propriety of 
the assigned stated ratings. In essence, the Board must 
determine whether the veteran's disability was severe for the 
entire period or, if not, at what point was it factually 
ascertainable that the was, in fact, severe.

After a thorough review of the record, the Board finds that 
there was no distinctive period prior to September 17, 2005 
during which it was factually ascertainable that the 
veteran's right knee was manifested by severe recurrent 
instability or subluxation.  Although the December 2000 
examiner noted instability, there is no suggestion in the 
examination report that there existed severe recurrent 
instability.

The Board also finds it significant that the outpatient 
records prior to September 17, 2005 do not appear to indicate 
treatment for the right knee instability.  As an example, 
there was no indication in the records for this period that 
his right knee required the use of a brace.  In fact, even at 
the VA joints examination conducted September 17, 2005 - the 
objective findings of which are the basis for the current 30 
percent rating - the veteran reported he did not wear a 
brace.

In short, nothing in the medical or other evidence of record 
for the period prior to September 17 2005, supports a finding 
of severe recurrent instability and/or subluxation of the 
right knee.  Accordingly, a rating in excess of 20 percent 
prior to September 17, 2005 is not warranted.

Consequently, the record does not support the assignment of 
any "staged ratings" other than those currently in effect.




Extraschedular ratings

The March 2001 decision which granted service connection for 
the two right knee disabilities specifically declined to 
refer either disability to VA Central Office for 
extraschedular consideration under 38 C.F.R. § 3.321(b).  
Because the RO had adjudicated the matter, the Board will do 
likewise.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2005).

In this case, the Board concurs with the RO's determination 
that this case does not warrant consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(2005).  The Board has been unable to identify an exceptional 
or unusual disability picture, and neither has the veteran.  
Further, there is no indication of any periods of 
hospitalization for the right knee during the pendency of 
this case.  In fact, he reported on the February 2006 VA 
examination that he has never had surgery on either knee.  

Moreover, there is no evidence of marked interference with 
employment due to the right knee such as to trigger 
consideration of the extraschedular provisions.  Although the 
veteran is unemployed, this appears to be due to  a myriad of 
physical conditions.  Indeed, during the September 2005 VA 
examination he indicated that he was unemployed due to heart 
problems; in December 2000 he indicated that degenerative 
disc disease and carpal tunnel syndrome has caused him to 
lose a job.   

The Board has no reason to doubt that the veteran's two right 
knee disabilities limit his mobility and cause instability.  
However, any such limitations are contemplated in the 
currently assigned 10 percent and 30 percent disability 
ratings.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) 
and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

For these reasons, the Board has determined that referral of 
either, or both, of the veteran's right knee disabilities for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

3.  Entitlement to an effective date earlier than December 
18, 2000 for the grant of a separate compensable evaluation 
for right knee instability.

Pertinent law and regulations

Effective dates

In general, the effective date of an award of compensation or 
pension based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2005).

For an increase in disability compensation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within one year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(o)(2) (2005).

Regardless of VA regulations concerning the effective dates 
of awards, the payment of monetary benefits based on 
original, reopened, or increased awards may not be made for 
any period prior to the first day of the calendar month 
following the month in which the award became effective.  See 
38 C.F.R. § 3.31 (2005).

Claims

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA. 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2005).  The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2005).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2005).

Analysis

Initially, the Board observes that service connection was 
previously denied for a right knee disability by an April 
1996 rating decision.  The veteran was informed of this 
decision, including his right to appeal, and he did not 
appeal.  In fact, he emphasized in a November 1996 statement 
that he was not appealing that decision.  The April 1996 
rating decision accordingly is final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2005).  
Consequently, the effective date can be no earlier than the 
date of a new claim.  See 38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2005).

Following the April 1996 rating decision, the next written 
communication received from the veteran in which he indicated 
he was seeking service connection for a right knee disability 
was a statement received June 1, 1998.  In the March 2001 
rating decision which forms the basis for this appeal, the RO 
granted service connection for the right knee disability.  An 
effective date of June 1, 1998 was assigned for the arthritis 
based on the date of the veteran's claim, and an effective 
date of December 18, 2000 was separately assigned for the 
instability, based on a VA examination report of that date 
which identified right knee instability.    

The evidence does not indicate that a claim, either formal or 
informal, for service connection for a right knee disability 
was received prior to June 1, 1998. 
See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) 
[the Board must look at all communications that can be 
interpreted as a claim, formal or informal, for VA benefits].  
That is, there is no evidence of any attempt on the part of 
the veteran to reopen the previously-denied claim prior to 
that date.  The veteran and his representative have pointed 
to no such communication or documentation.

The claim for the right knee disability, to include all 
aspects thereof, was therefore filed on June 1, 1998.  
Therefore, the Board must review the record to determine 
whether it was factually ascertainable during the period from 
June 1, 1998 (the date of claim) to December 18, 2000 (the 
date as of which service connection is currently assigned) 
that the right knee was manifested by instability.  
See 38 U.S.C.A. § 3.400(o) (2005).

The Board has thoroughly reviewed the record for the relevant 
period, and there is no medical or other evidence of right 
knee instability prior to December 18, 2000.  For example, 
there was no finding of instability on a September 1998 VA 
general medical examination, which diagnosed bilateral knee 
osteoarthritis, nor in the treatment records on file for this 
period.  Moreover, the Board notes that a prior VA general 
medical examination conducted in October 1995 found, in 
pertinent part, no anterior, posterior, or lateral 
instability of either knee.  

Further, none of the statements submitted by or on behalf of 
the veteran during the relevant period asserted that he 
experienced instability of the right knee.  Rather, he 
asserted that he injured his right knee during service, and 
that he experienced pain and swelling of the knee.

The first indication of right knee instability appears to be 
that on the VA joints examination conducted December 18, 
2000.  In connection with that examination, the veteran 
complained of persistent discomfort and instability in his 
right knee; this appears to be the first evidence of record 
in which he reported such symptomatology.  Moreover, the 
examiner diagnosed, in pertinent part, instability anterior-
posterior (AP and medial, right greater than left; this 
appears to be the first competent medical finding of right 
knee instability.

In summary, there was no allegation of right knee instability 
prior to December 18, 2000, and the medical evidence either 
contained no findings of instability or found the knee to be 
stable.  Consequently, the Board concludes that it was not 
factually ascertainable prior to December 18, 2000, that the 
veteran's right knee was manifested by instability.  
Accordingly, he is not entitled to an earlier effective date 
for the establishment of a separate compensable rating for 
right knee instability.

For these reasons, the benefit sought on appeal is denied.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for osteoarthritis of the right knee is denied.

Entitlement to a disability rating in excess of 30 percent 
for right knee instability is denied.

Entitlement to an effective date earlier than December 18, 
2000 for the grant of a separate compensable evaluation for 
right knee instability is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


